Citation Nr: 1013052	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder, 
to include arthritis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to May 1967.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in December 2008, at which time it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
primary purpose of such remand was to permit the AMC to 
consider evidence received since issuance of the most recent 
Supplemental Statement of the Case in September 2007, 
followed by the preparation of an additional Supplemental 
Statement of the Case.  Upon the AMC's completion of the 
requested actions, the case has since been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1984 denied 
service connection for a back disorder, then characterized 
as recurrent back strain with degenerative changes.  

2.  In connection with his claim to reopen of May 2005, the 
Veteran presents evidence not previously before VA decision 
makers, but which does not relate to an unestablished fact 
and does not raise a reasonably possibility of 
substantiating his previously denied claim for service 
connection for a back disorder with arthritis.  


CONCLUSIONS OF LAW

1.  The RO's decision of April 1984, denying service 
connection for a back disorder with arthritis, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  The additional evidence presented since the April 1984 
rating decision denying service connection for a back 
disorder with arthritis is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of the RO's letter to the 
Veteran, dated in May 2005.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the Veteran was not provided 
notice consistent with the guidance from the United States 
Court of Appeals for Veterans Claims as to the content of 
the notice as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), regarding the assignment of disability 
ratings and effective dates.  However, the Board finds that 
the Veteran will not be prejudiced by this omission because 
the claim is being denied; thus, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO, the AMC, or the Board aware 
of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the question presented as to the newness 
and materiality of the evidence presented to reopen a 
previously denied claim for a back disorder.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
that has been finally disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will 
be evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the 
Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 
2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Prior to this appeal, the issue of the Veteran's entitlement 
to service connection for a back disorder with degenerative 
changes or arthritis was previously and most recently the 
subject of an RO adjudication in April 1984.  At that time, 
such matter was denied on the basis that there was no 
showing that the Veteran's recurrent back strain with 
degenerative changes was incurred in or aggravated by his 
military service, notwithstanding evidence of inservice back 
pain and treatment therefor and postservice back problems.  
Notice of the denial and of the Veteran's appellate rights 
was furnished to him by the RO through its April 1984 
correspondence, following which he did not initiate an 
appeal, thereby rendering the April 1984 action final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the April 1984 action, the question at 
this juncture is whether new and material evidence has been 
presented to reopen the Veteran's previously denied claim.  
This necessitates a review of the evidence submitted prior 
to and subsequent to the most recent, final denial.

On file at the time of the April 1984 denial of service 
connection for a back disorder were the Veteran's service 
treatment records identifying complaints of back pain and 
treatment therefor, in addition to private medical evidence 
relating to postservice back pain in association with 
episodes of prostatitis.  Also then of record was the report 
of a VA medical examination in February 1984, when the 
Veteran complained of upper and lower back pain and clinical 
evaluation yielded a pertinent diagnostic impression of 
recurrent back strain with degenerative changes.  X-rays 
disclosed absent thoracic vertebrae and early degenerative 
arthritic changes of the thoracic spine.  As for the lumbar 
spine, radiographs showed a partial loss of lumbar lordosis, 
narrowing of the L-5 interspace, and early degenerative 
changes of the sacroiliac joints.  

Since entry of the April 1984 denial, various items of 
evidence have been made a part of the record, including 
private medical records compiled from the 1970s and beyond 
which reflect complaints of back and neck pain, some of 
which were associated with the Veteran's prostatitis.  
Diagnoses of acute gouty arthritis were recorded in July 
1997 and of degenerative joint disease of the low spine in 
April 2000.  

In addition, VA treatment records compiled in 2002 and 
beyond were presented, as were reports of VA medical 
examinations in July 2007 and April 2009.  The foregoing 
reflect various diagnoses relating to pathology of the 
cervical, thoracic, and lumbar spine, including not limited 
to degenerative disease and mild cord compression of the 
cervical spine, as well as lumbar and thoracic spine disease 
with multilevel root involvement and lumbar spondylosis with 
degenerative disc disease.  

Also submitted were a medical article obtained from the 
website of the Cleveland Clinic regarding spondylitis and 
the transcript of a hearing before the Board, sitting at the 
RO, in March 2008.  At that hearing, the Veteran indicated 
that he had sustained an injury to his back when involved in 
a truck accident while on active duty in Vietnam and 
received medical assistance therefor in service.  

In a November 2009 addendum, the VA examiner who had 
evaluated the Veteran in April 2009 indicated that he had 
reviewed the claims folder and specifically, the service 
treatment records of the Veteran.  On the basis of that 
review, the VA examiner acknowledged that the Veteran may 
have sustained a back injury in service, but that there was 
no evidence of any diagnosis of degenerative changes while 
on active duty.  The inservice diagnosis of lumbar myositis 
was noted to entail soft tissue inflammation and to be 
compatible with lumbar strain.  On the basis of all 
available evidence, the VA examiner concluded that it was 
not as likely as not that the Veteran's current back 
disability was the direct and proximate result of any 
inservice incident or occurrence and that to opine otherwise 
would require resorting to mere speculation.  

The evidence made a part of the record since entry of the 
April 1984 denial entails evidence not previously before 
agency decision makers, including the Veteran's allegation 
of an inservice back injury and medical evidence relating to 
cervical spine disablement.  Much of the evidence submitted, 
however, is merely cumulative of evidence that was 
previously on file as to the Veteran's complaints of back 
pain and the existence of a thoracic and lumbar spine 
disability.  The newly submitted materials fail to establish 
a link between the claimed disorder of the Veteran's back 
and his period of service or any event thereof.  They 
likewise do not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating that claim.  While the Veteran is competent 
to identify the occurrence of an injury, see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), he is without the 
medical expertise so as to render competent his opinions as 
to the effects of that injury or medical diagnosis, date of 
onset of back disability, or its etiology.  Espiritu, supra.  

In view of the foregoing, the Board concludes that new and 
material evidence has not been received to reopen the 
previously denied claim for service connection for a back 
disorder with degenerative changes or arthritis and, as 
such, the Veteran's claim to reopen must be denied.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder with arthritis, and accordingly, the 
appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


